UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-6474


RODNEY NEIL SANSBURY,

                       Plaintiff – Appellant,

          v.

LIEUTENANT RILEY,

                       Defendant – Appellee,

          and

SANDRA HOLLAND,

                       Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Richard Mark Gergel, District
Judge. (3:09-cv-01074-RMG)


Submitted:   July 21, 2011                     Decided:    July 26, 2011


Before NIEMEYER and      GREGORY,   Circuit   Judges,     and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rodney Neil Sansbury, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rodney     Neil    Sansbury       seeks   to   appeal    the   district

court’s    order      adopting    the     magistrate       judge’s    report      and

recommendation to dismiss for failure to prosecute.                     We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                        “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on November 9, 2010.          The notice of appeal was filed on April 1,

2011. *   Because Sansbury failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss    the     appeal.       We     deny       Sansbury’s   motions     for     a

certificate      of   appealability,          to   appoint   counsel,      and    for

itemized proceedings at the Government’s expense.                     We dispense

with oral argument because the facts and legal contentions are

      *
       This is the date on which the prison mailroom stamped the
envelope containing the notice of appeal as received. Fed. R.
App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).



                                          2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.



                                                               DISMISSED




                                    3